EXHIBIT 10.34

 

2006 Bonus Plan

 

Purpose:

 

The terms of the 2006 Bonus Plan (the “Plan”) have been established to reward
the executives and other senior managers of Rigel Pharmaceuticals, Inc. (the
“Company”) for assisting the Company in achieving its operational goals through
exemplary performance. The Plan was adopted to attract, motivate and retain the
Company’s executive officers and other senior level employees. The Plan provides
for the payment of cash bonuses to executive officers and other senior level
employees of the Company, based on the performance of both the Company and the
individual during 2006.

 

Determination of 2006 Cash Bonuses:

 

Under the Plan, bonuses may range from 0% to a maximum of 33% of the recipient’s
2006 base salary. The percentage of base salary used to determine bonus amounts
varies by the level of employee. The target bonuses for recipients will be based
on the achievement of objective performance goals relating to the Company’s
clinical development of current product candidates, expansion of the pipeline of
new product candidates and cash position by the end of 2006. The Board of
Directors or the Compensation Committee may revise any of the performance goals
or target bonus amounts at any time. Payment of cash bonuses is subject to the
approval and discretion of the Board of Directors and the Compensation Committee
at the beginning of 2007.

 

--------------------------------------------------------------------------------